Citation Nr: 0935368	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-07 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for a psychiatric 
disorder to include PTSD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his sister and his aunt


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to May 
1971.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision in which 
the RO determined that new and material evidence sufficient 
to reopen a previously denied claim for service connection 
for PTSD had not been received.  In a December 2006 statement 
of the case (SOC) and a January 2009 supplemental SOC (SSOC), 
the RO reopened and confirmed the previous denials.  

During the course of his appeal, the Veteran was afforded a 
Central Office hearing before the undersigned Acting Veterans 
Law Judge in June 2009.  A copy of the transcript is in the 
record.  During that hearing, the Veteran submitted 
additional evidence, along with a waiver of initial RO 
review.  The Board accepts this evidence for inclusion in the 
record.  See 38 C.F.R. §§ 20.800, 20.1304 (2008).

Of preliminary importance, in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) the United States Court of Appeals for Veterans 
Claims (Court) held that, when the Veteran specifically 
requests service connection for PTSD, but the medical record 
includes other psychiatric diagnoses, the claim may not be 
narrowly construed as only a PTSD claim, and should be 
considered as a claim for a psychiatric disorder.  In light 
of this holding and the fact that the Veteran also has been 
diagnosed with depression, the issue on the title page has 
been recharacterized.  

The claim had been previously denied in an unappealed rating 
decision, dated in August 2001.  The most recent attempt by 
the Veteran to reopen the claim was received by VA in 
February 2006.  Although the RO readjudicated the claim on 
the merits in the SOC and SSOC, the Board is required to 
determine whether new and material evidence has been 
presented when a claim has been previously disallowed based 
upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  

The issue of entitlement to service connection for a 
psychiatric disorder to include PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  In an August 2001 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the Veteran's previously denied claim for service connection 
for PTSD; the Veteran was notified in writing of the RO's 
determination and did not appeal.  

2.  Evidence submitted since the August 2001 rating decision 
is new as it is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for a psychiatric disorder to include PTSD.  


CONCLUSIONS OF LAW

1.  The August 2001 rating decision, determining that new and 
material evidence had not been submitted to reopen the 
Veteran's previously denied claim for service connection for 
PTSD, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 19.26, 20.201, 20.1103 (2001-2002).

2.  As evidence received since the August 2001 rating 
decision is new and material, the criteria for reopening a 
claim for service connection for a psychiatric disorder to 
include PTSD are met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.104, 3.156(a), 3.159 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition of the petition to 
reopen the Veteran's claim for service connection, the Board 
finds that all notification and development actions needed to 
fairly adjudicate this aspect of the appeal have been 
accomplished.

II. Petition to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, with exception, 38 U.S.C.A. § 5108 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).  

By way of procedural background, in a final rating decision 
dated in March 1985, issued in May 1985, the RO denied 
entitlement to service connection for PTSD, based on a 
finding that the evidence failed to indicate combat service, 
in-service treatment for a psychiatric disorder, or a current 
diagnosis PTSD.  Later claims to reopen the previously denied 
claim, along with a Motion for Reconsideration of a prior 
Board decision, were denied by the RO and the Board in 
subsequent decisions, dated in April 1986, March 1990, March 
1991, and August 2001.  

In a statement from the Veteran, received in February 2006, 
he requested that his claim for entitlement to service 
connection for PTSD be reopened.  Evidence added to the 
record since the August 2001 rating decision includes a 
December 2008 VA stressor verification assessment, the oral 
testimony of the Veteran, his sister, and his aunt at a June 
2009 Board hearing, and various statements in support of the 
claim received from the Veteran, his sister, and his 
representative concerning the in-service stressors he 
experienced which the Veteran contends led to his currently 
diagnosed PTSD.  

Based on a comprehensive review of the record, the Board 
finds that some of the evidence added since the August 2001 
rating decision provides a more complete picture of the 
circumstances surrounding the origin of the Veteran's PTSD, 
and thus is new and material.  See Hodge v. West, 115 F.3d 
1356, 1363 (Fed. Cir. 1998).  Specifically, the Veteran's 
statements and testimony regarding an explosion on the Night 
of August 13, 1970, this along with a December 2008 VA 
stressor verification assessment and the Veteran's, his 
sister's, and his representative's written statements and the 
hearing testimony, are new, in that they are evidence 
received after the August 2001 rating decision.  The alleged 
in-service stressor details are also material, in that it 
relates to an unestablished fact necessary to establish the 
claim.  Therefore, this evidence is new and material, and the 
claim is deemed reopened.  


ORDER

New and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder to include PTSD; to this extent, the appeal is 
granted.  


REMAND

According to 38 C.F.R. § 3.304(f) (2008), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)), (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  

The Veteran contends that he has a current diagnosis of PTSD 
as a result of various combat-related, in-service stressors.  
In particular, he describes being attached to the A and B 
Batteries, 6th Battalion, 32nd Field Artillery Unit in Ban Me 
Thuot, the Republic of Vietnam.  On August 13, 1970, he 
claims to have witnessed a First Sergeant and a Mess Sergeant 
get injured in a fraggon explosion that resulted in both 
soldiers being medivaced out of the area, and where he was 
physically attacked by a Sergeant [redacted], who 
threatened to kill him, held a loaded gun to his head, and 
fired at him for making a comment regarding the fraggon 
incident.  Further, he reports various instances of riding in 
convoys that were fired upon while delivering ammunition to a 
fire base, and witnessing two of his close friends die after 
being blown up during one of these attacks.  These assertions 
are supported by statements submitted, or testimony given, by 
the Veteran, his sister, and his representative along with a 
letter purportedly written by the Veteran to his mother 
during service.  Further, oral testimony provided by the 
Veteran, his sister, and his aunt in his June 2009 Board 
hearing, corroborates his reported symptomatology.  Lastly, 
the Veteran has submitted a written statement, allegedly 
taken in service, which details the incident involving 
Sergeant [redacted].  

The evidence necessary to establish that the claimed stressor 
incident actually occurred in service varies depending on 
whether it can be determined that the Veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d).  If the evidence establishes the 
Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Where, conversely, a determination is made that the Veteran 
did not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be sufficient to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Rather, in these situations, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies his statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  The corroboration of every detail is not 
required.  Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(citing Suozzi v. Brown, 10 Vet. App. 307 (1997)).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau, 9 Vet. App. at 395-
396; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

Notably, VA treatment records, dated from May 1985, reflect 
that the Veteran has been diagnosed with, and treated for, 
PTSD.  However, as noted above, a diagnosis alone is 
insufficient to establish service connection for PTSD.  
Since, as discussed in greater detail below, it is not 
otherwise shown by the record that the Veteran engaged in 
combat, there must be evidence that corroborates the claimed 
in-service stressor(s).  See Cohen, 10 Vet. App. at 128; 
38 C.F.R. § 3.304(f).  

The Veteran's service personnel records, including his DD 
Form 214, confirm that he served in Vietnam from June 13, 
1970 to May 5, 1971, and that he served as a cannoneer in 
Battery A, 6th Battalion, 32nd Artillery, from June 15, 1970 
to September 10, 1970.  Furthermore, the Veteran was awarded 
the following medals and campaign ribbons for his service: 
the National Defense Service Medal, the Vietnam Service 
Medal, and the MKM M-14 and MKM M-16 marksmen proficiency 
badges.  The Board notes, however, that he was not awarded 
any medal or decoration that clearly indicates combat status 
and evidence of participation in a campaign does not, in 
itself, establish that a veteran engaged in combat because 
those terms ordinarily may encompass both combat and non-
combat activities.  VAOPGCPREC 12-99 (Oct. 18, 1999), 65 Fed. 
Reg. 6257 (2000).  Thus, his bare assertion of an in-service 
stressor is not sufficient to establish that it occurred; 
rather, his stressor must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Cohen, 10 Vet. App. at 142.  

The Board notes, various witness statements filed during 
service, to include one made by Sergeant [redacted], 
indicate that the Veteran was reprimanded on multiple 
occasions for disciplinary problems, to include assaulting a 
fellow soldier, firing an M16 rifle inside an occupied 
billets after arguing with another soldier over the ownership 
of a watch, altering of a sick slip to give himself bed rest, 
and leaving his guard post.  In January 1971 the Veteran 
underwent a psychiatric evaluation, during which he was 
diagnosed with emotional instability reaction, chronic, 
moderate, and manifested by persistent problems with 
authority, undependability, unreliability, and multiple 
article 15's, and with moderate stress and minimal 
impairment.  A VA stressor verification assessment, dated in 
December 2008, reveals findings that, amongst the evidence 
provided by the Veteran, he did not provide origination 
documents that indicate from where the evidence can from, nor 
did he supply the names of any witnesses to support his 
contentions regarding the occurrence of the alleged stressor 
incidents.  The conclusion was that none of the types of 
incidents described could be verified by local research or 
through the U.S. Army and Joint Services Records Research 
Center (JSRRC).  

However, the Board notes that a VA Form 21-4138, Statement in 
Support of Claim, received in June 2008, shows that the 
Veteran indicated that he served with Battery A of the 6th 
Battalion, reflects the names of approximately 24 soldiers 
who served with him on the same fire base where the alleged 
stressor incidents occurred, and reveals that the stressor 
incidents involving Sergeant [redacted] and the injured Sergeants 
from a fraggon explosion sergeants reportedly occurred on 
August 13, 1970.  Additionally, during his June 2009 hearing, 
the Veteran testified that he witnessed the incident in which 
the two Sergeants were injured on the evening of August 13, 
1970.  As an attempt has not yet been made to corroborate the 
alleged stressor incident that took place on the evening of 
August 13, 1970 by contacting the JSRRC, the Board finds that 
this should be done on remand.  If the claimed stressor 
incident is verified, then the Veteran should be scheduled 
for a VA psychiatric examination to determine if he currently 
suffers from a psychiatric disability, to include PTSD, based 
on such verified stressor.  See 38 U.S.C.A. § 5103A (d); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to arranging for the Veteran to undergo examination, 
the VA should obtain and associate with the claims file all 
outstanding VA medical records.  The only VA treatment 
records associated with the claims file are from the Hampton, 
Virginia VA Medical Center (VAMC) dated from May 7, 1985 to 
July 9, 1985, from September 28, 1985 to October 15, 1985, 
from January 17, 1986 to January 23, 1986, from June 20, 1986 
to July 17, 1986, and from December 30, 1986 to July 31, 
1987; and from the Lyons, New Jersey VAMC dated from 
September 6, 1990 to October 23, 1990.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, on remand, the VA must obtain all 
outstanding medical records from the above VA medical 
facilities, following the procedures prescribed in 38 C.F.R. 
§ 3.159 as regards requesting records from Federal 
facilities.  

Further, to ensure that all due process requirements are met, 
the Veteran should be given another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
After providing the appropriate notice, VA should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran for any psychiatric disorder not 
already associated with the record from 
the Hampton VAMC prior to May 1985 and 
since July 1987; and from the Lyons VAMC 
prior to September 1990 and since October 
1990.  All records and/or responses 
received should be associated with the 
claims file.

2.  Send to the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for a 
psychiatric disability, to include PSTD, 
that is not currently of record.  Explain 
to the Veteran that he has a full one-
year period to respond (although VA may 
decide the claims within the one-year 
period).

3.  If the Veteran responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the VA should notify him of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  Contact the JSRRC, requesting that an 
attempt be made to independently verify 
the Veteran's claimed stressor of the 
injuring of two Sergeants in a fraggon 
explosion on the evening of August 13, 
1970, that resulted in both soldiers 
being medivaced out of the area, while he 
served as a cannoneer with Battery A, 6th 
Battalion, 32nd Artillery in the Republic 
of Vietnam.  At a minimum, give the JSRRC 
copies of the Veteran's service personal 
records, his claimed stressor statements, 
and a copy of the June 2009 hearing 
transcript, to assist in the verification 
of the claimed stressor.  All records 
and/or responses received should be 
associated with the claims file.

5.  After all records and/or responses 
received are associated with the claims 
file, and if, and only if, any 
stressor(s) is verified, should the 
Veteran be scheduled for a VA psychiatric 
examination in order to determine the 
nature, extent of severity, and etiology 
of any psychiatric disorder(s) which may 
be present, to include PTSD.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated tests 
and studies to include psychological 
studies should be conducted.

The examiner should provide a diagnosis 
for any psychiatric disorder found on 
examination.  Following review of the 
claims file and examination of the 
Veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current psychiatric 
disorder to include PTSD, if found, is 
related to any incident of the Veteran's 
active duty service.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify the identified stressor(s) 
found to be established by the record 
which is sufficient to produce the 
Veteran's PTSD.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for any opinions 
expressed, in a printed (typewritten) 
report.

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, 
readjudicate the Veteran's claim for 
service connection, in light of all 
pertinent evidence and legal authority.  
If any benefit sought on appeal remains 
denied, furnish to the Veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


